                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
                v.                              )    Criminal No. 19-10080-NMG-17
                                                )
 (17) JOHN WILSON,                              )
                                                )
                        Defendant               )

                   GOVERNMENT’S OPPOSITION TO DEFENDANT
                 JOHN WILSON’S MOTION TO COMPEL DISCOVERY

       Defendant John Wilson moves to compel the government to: (1) disclose additional

information about a September 23, 2018 meeting between Wilson and William “Rick” Singer that

was cancelled and never occurred; (2) disclose additional information about a September 28, 2018

“FaceTime” call between Singer and members of the Wilson family; and (3) state whether the

government has complied with the defendants’ Brady requests. For the reasons set forth below,

Wilson’s motion should be denied.

                                RELEVANT BACKGROUND1

       In September 2018, shortly before Singer began cooperating with law enforcement, Wilson

asked Singer about using the “side door” to secure admission to college for his two daughters who

were then juniors in high school. 2 For example, during a September 15, 2018 call, which was

intercepted pursuant to a court-authorized wiretap, Wilson and Singer discussed using “other

doors” – including, in Wilson’s words “the sports angle” and “contributions” – to get his daughters

into colleges such as Harvard University (“Harvard”) and Stanford University (“Stanford”). See


       1
         The factual allegations pertaining to Wilson have been set forth in multiple prior filings
and the government will not recount them here. See Dkt. 736 at 14-18; Dkt. 1066 at 6-8.
       2
        Five years earlier, in 2013, Wilson paid $220,000 to secure the admission of his son to
the University of Southern California based on a falsified athletic profile.


                                                 1
Ex. A at 8-10 [Sept. 15, 2018 Session 8137 transcript]. During the same conversation, Singer and

Wilson discussed meeting in Boston on September 21, 2018. See Ex. B at 3-4 [Sept. 15, 2018

Session 8138 transcript]. That meeting never occurred because, on the morning of September 21,

2018, Singer was approached by federal agents and agreed to cooperate with the government’s

investigation. Singer thereafter arranged to meet with Wilson and his wife at Boston Logan

International Airport on September 23, 2018. At the direction of agents, Singer later cancelled

that meeting.

       Between September 26 and 28, 2018, Singer participated in proffer interviews with

investigators in California. On September 28, 2018, during a break from one of those sessions,

Singer participated in a FaceTime video call with members of Wilson’s family. Singer advised

agents of the call, but agents did not monitor or record it. Thereafter, Wilson made payments

totaling $1 million to KWF, Singer’s sham charity, with the understanding that the money would

be passed on as quid pro quo payments to facilitate his daughters’ admission to elite universities

as fake recruited athletes. See Dkt. 1066 at 12-14.

                                         ARGUMENT
       A.       The September 23, 2018 Meeting Request

       Wilson seeks information regarding the cancellation of the September 23 meeting on the

basis of his unsupported contention that “it appears” the meeting was cancelled in order to avoid

the production of exculpatory evidence. (Def. Br. at 5.) That is not true—and Brady requests

“cannot consist of mere speculation.” United States v. Prochilo, 629 F.3d 264, 268 (1st Cir. 2011);

United States v. Mandel, 914 F.2d 1215, 1219 (9th Cir. 1990) (“To obtain discovery under Rule

16, a defendant must make a prima facie showing of materiality.”). In any event, to the extent the

government is in possession of discoverable information concerning the canceled meeting, those

materials have been produced. Wilson’s requests amount to little more than interrogatories, and


                                                2
are improper in a criminal prosecution. See, e.g., United States v. Conder, 423 F.2d 904, 910 (6th

Cir. 1970) (interrogatories are prohibited in criminal cases); United States v. Kearney, 436 F. Supp.

1108, 1116 (S.D.N.Y. 1977) (same).

       First, Wilson seeks information regarding what Singer told the government about Wilson

prior to the September 23 meeting. To the extent such information is discoverable, the government

has produced it, including: (1) a September 15, 2018 recorded telephone call in which Wilson

asked to meet Singer when he was in Boston, see Ex. B 3-4; (2) emails between Singer, Wilson,

and Wilson’s wife discussing a planned meeting, see Ex. C [emails related to planned meeting];

and (3) proffer reports and agent notes from meetings with Singer on September 21 and 22, 2018,

see Ex. D [Sept. 21 & 22, 2018 reports and related agent notes].

       Second, Wilson seeks information about what “prompted the government to schedule the

meeting.” The government has provided all factual information regarding the September 23

meeting. To the extent Wilson seeks information about what agents were thinking, that is not

discoverable. See Beaman v. Souk, 7 F.Supp.3d 805, 823 (C.D. Ill. 2014) (“Plaintiff was given

access to all of the material information that led some investigators to form the opinion that the

case was weak or remained unsolved. These opinions themselves are not also Brady material.”);

United States v. Carpenter, 405 F. Supp.2d 85, 98 (D. Mass. 2005) (“government’s evaluation of

its own evidence would not be admissible or otherwise useable by the defense at trial”).

       Third, Wilson seeks information about why the government instructed Singer to cancel the

meeting. The government has already produced the report reflecting the agents’ direction to Singer

to cancel the meeting, see Ex. E [Sept. 23, 2018 report], as well as a recording of the September

23, 2018 phone call during which Singer cancelled the meeting, see Ex. C [Sept. 23, 2018 Session

8641 transcript].    The government’s reason for cancelling the meeting—its thinking and




                                                 3
investigative strategy—is subject to the deliberative process privilege and is not discoverable. See

Dep’t of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8 (2001); United States v.

Carpenter, 405 F. Supp.2d 85, 99 (D. Mass. 2005) (rejecting defense request for government’s

“evaluations, assessments, and even trial strategies”); United States v. Conley, 103 F. Supp. 2d 45,

57 (D. Mass. 2000), rev’d on other grounds, 249 F.3d 38 (1st Cir. 2001) (denying defense request

for “all the information in the minds and files of prosecutors”).3

       Fourth, Wilson wants to know what the government told Singer about scheduling and

canceling the meeting. The government has produced its report on that topic. See Ex. E. To the

extent Wilson has additional questions for Singer or the agents, he can ask them during cross

examination at trial should those individuals testify.

       B.      The September 28, 2018 FaceTime Request

       Wilson next seeks additional information regarding the September 28, 2018 FaceTime call

between Singer and members of the Wilson family—claiming that Singer made exculpatory

statements to Wilson during the call. The government has produced all discoverable documents

or records concerning the call that are currently in its possession. Once again Wilson’s requests

amount to little more than improper interrogatories about the government’s mental processes.

       First, Wilson wants to know why the government chose not to record this FaceTime call.

This information, like the other information Wilson seeks about the government’s reasons for

undertaking or not undertaking certain investigative steps, is subject to the deliberative process

privilege. Wilson cites no law suggesting otherwise.


3
  Rule 16(a)(2) also specifically provides that “reports, memoranda, or other internal government
documents made by an attorney for the government or other government agent in connection
with investigating or prosecuting the case” are not discoverable. See also United States v.
Kohring, 637 F.3d 895, 908 (9th Cir. 2011) (no duty to disclose internal communications or
work product as long as non-cumulative ‘underlying exculpatory facts’ are disclosed); Johnson
v. United States, 860 F.Supp.2d 663, 852-53 (N.D. Iowa 2012) (same).


                                                  4
       Second, Wilson wants to know why the government has not produced more materials

regarding this call. But the government has produced considerable information about the call,

including the following:

       (1) emails showing that Wilson and his wife wanted Singer to have a “skype” video
           session with Singer and their daughters (see, e.g., Ex. C [Sept. 18, 2018 email]);

       (2) notes reflecting that Singer told the government prior to the call that he would be
           having a phone call with “the Wilsons” at 4:30 EST (see Ex. G [Mar. 30, 2020
           email]);

       (3) call logs showing that Singer had a 33-minute FaceTime call with Wilson’s daughter
           (M. Wilson) on September 28, 2018 (see Ex. H [call log]; Ex. M [Mar. 18, 2020
           letter]);

       (4) a letter to Wilson stating that the “government did not play a ‘role’ in the [FaceTime]
           call or monitor it” (see Ex. I);

       (5) a text message Wilson sent to Singer approximately 45 minutes after the FaceTime
           session ended in which he said: “Heard girls had a good first session – can we Debrief
           at some point?” (see Ex. J);

       (6) emails from Wilson’s email account at around the time of the FaceTime call (see, e.g.,
           Ex. K); and,

       (7) a recording of a phone call on September 29, 2018, the day after the FaceTime call, in
           which Wilson states that he has not gotten a “full debrief” from his daughters or wife
           about the FaceTime call. See Ex. L [Session 9249].

       Third, Wilson requests that the government be ordered to respond to the following

interrogatory: Does the government dispute that Wilson and Singer spoke on the [FaceTime] call?

Once again, this request is an improper inquiry into the government’s litigation strategy.

Nevertheless, the government has informed Wilson that, to date, it has no information indicating

that Wilson participated in the September 28 FaceTime call. 4 See Ex. P [May 20, 2020 email].


       4
         Wilson contends that the government “has indicated that—even now—it has carefully
refrained from asking Singer about the FaceTime call.” (Def. Br. at 6.) This characterization is
untrue. However, the law is clear that the “Brady does not require the government to interview
witnesses or otherwise create exculpatory evidence not then in existence.” United States v.


                                                5
           C. Prior Brady Requests
       Finally, Wilson demands that the government certify that it is “complying with the

defendants’ Brady requests to date,” or, in the alternative, “specify any requests as to which it is

withholding responsive information.” (Def. Br. 10.)      But the government has already advised

Wilson that it believes it has “complied with its discovery obligations under Federal Rule of

Criminal Procedure 16, the Local Rules, and Brady, that it is not “intentionally withholding any

such information,” and that the government will continue to comply with its obligations. See

Exhibit N [May 15, 2020 email]. 5 The government is not required, however, to certify that it has

complied with its obligations—let alone that it has complied with the defendant’s discovery

requests. See United States v. Correia, 17-CR-00001, 2018 WL 3416517 (D. Nev. July 9, 2018)

(“there is no legal authority to require the government provide certifications regarding its

obligations”): United States v. Dean, 17-CR-00015, 2019 WL 2448322 (M.D. Pa. Jun. 12, 2019)

(denying request for discovery “certification”); United States v. Musa Fatty, 17-CR-161, 2018 WL

3708660, *5 (E.D. La. Aug. 3, 2018) (same); United States v. White, 17-CR-611, 2018 WL

4103490, *13 (S.D.N.Y. Aug. 28, 2018) (denying request that the government certify compliance

with the Ogden memo). Indeed, requests similar to Wilson’s have been properly rejected in this

District as “extraordinary” and “not supported by any authority.” See, e.g., United States v.




Nguyen, 98 Fed.Appx. 608, 609 (9th Cir.2004); see also United States v. Alverio-Melendez, 640
F.3d 412, 424 (1st Cir. 2011) (failure to create exculpatory evidence does not constitute a Brady
violation). If the government obtains additional information about the call, from Singer or
otherwise, the government will produce that information as required.
       5
         Indeed, the government has produced discovery far in excess of what Rule 16, Brady,
and the Local Rules require, including all FBI witness interview reports and underlying agent
notes, and a summary of AUSA notes regarding interviews with Singer, to the extent those notes
include information additional to or different from the related law enforcement reports. See Ex.
N.



                                                 6
Cadden, 14-CR-10363-RGS, 2015 WL 13683814, *7 (D. Mass. Jul. 13, 2015) (denying request

that the government “provide some additional information (akin to a ‘privilege log’) concerning

the materials it has deemed not discoverable”), aff’d in part rev’d in part, 2015 WL 5737144 (Sept.

30, 2015). 6 Wilson’s request is little more than a trap designed to elicit a certification that Wilson

can later use to claim misconduct based on the government’s failure to divine the meaning of his

opaque requests, many of which seek information that Wilson did not do certain things. See Ex.

O [Wilson discovery letter dated Jan. 28, 2019]. 7

                                          CONCLUSION
       For the foregoing reasons, Wilson’s motion to compel should be denied.

                                                       Respectfully submitted,

                                                       ANDREW E. LELLING
                                                       United States Attorney

                                                   By: /s/ Eric S. Rosen
                                                      ERIC S. ROSEN
                                                      JUSTIN D. O’CONNELL
                                                      KRISTEN A. KEARNEY
                                                      LESLIE A. WRIGHT
                                                      KARIN M. BELL
                                                      STEPHEN E. FRANK
                                                      Assistant United States Attorneys




       6
          Likewise, the law does not require the government to provide an accounting of its
investigatory file. See Moore v. Illinois, 408 U.S. 786, 795 (1972) (“[w]e know of no constitutional
requirement that the prosecution make a complete and detailed account to the defense of all police
investigatory work on a case.”); see also United States v. Bagley, 473 U.S. 667, 675 n.7 (1985)
(permitting such a broad “right of discovery ‘would entirely alter the character and balance of our
present systems of criminal justice”).
       7
         Cf. United States v. Ackerly, 16-CR-10233, Electronic Order dated March 2, 2017
(denying defense request that government be ordered to produce documents it had already
produced so that it could be “held accountable,” and noting, “This court agrees with the
government that defendants are seeking an advisory opinion at this juncture.”).


                                                  7
                                 CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

Dated: June 5, 2020                                    /s/ Eric S. Rosen
                                                       Eric S. Rosen




                                                  8
